Title: To Benjamin Franklin from Joseph Galloway, 23 January 1765
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir,
Philada. Jany. 23. 1765
I wrote you a few Lines this morning, in a hurry, not expecting to meet with another Opport[unit]y by this Packet, but in that I am agreably disappointed, by an Express that Sets of[f] for N. York in the morning.
The Assembly has been now Setting Since the Seventh of this Instant, and no Terms of Accommodation from the Governor has yet appeard, nor is there any probability thereof. It Seems, instead of them, the Governor has Sent down to the Provincial Commissioners of Appeal, A Letter, Direction or Mandate, a Copy of which [I] Inclose. From a View whereof we find that altho at last the Proprietors, from the dread of displeasure of men who he has found means grossly to deceive consents to an Equitable Taxation of their uncultivated Located Lands; yet they cannot prevail on themselves to do the people of Pennsylvania the same Justice with respect to their [torn] the Injustice is proportionately much higher.

But with what Propriety, this Letter was directed to the Commissioners of appeal, I am not able to discover. The words of the Law is to be the Rule of Assessment to the Commissioners and Assessors, They have taken a Qualification to obey and execute them, and as they are plain and Explicit and enacted by men who well understood the different Qualities of this kind of property. How then can the Commissioners of Appeal deviate from the words of the Law which are, that the “Uncultivated Lands belonging to the Proprietors shall not be assessed higher than the lowest rate at which those of the Inhabitants Shall be assessed,” and the best of the latter are by the Same Law directed to be assessed at £15 per Cent. and the lowest or worst at £5 per Cent. only? Did the Governor Conclude he had the Power of the Pope to dissolve those Gentlemen from their Qualifications. Or is not this Letter of a piece with all the rest of their Iniquitous and trifling Conduct? For, why have not the Governors in all this Time lay[d] this desire of the Proprietarys to have this part of their Lands tax’d with Equity before the Assembly, the only place to obtain it. Is it because they are afraid to own themselves unjust in their late Claim? Or is it because they Suspect that if they shoud agree to do Justice to the people in this respect they will demand it also with respect to his City Lots, which trifling as it is in the whole, their Sordid Souls cannot Consent to Give up?
The Majority, you left at your Departure in Assembly, continue firm and resolved in their Desires to get rid of a Proprietary Government. The Minority are So Sensible of their want of Power that the[y] have not made the least Attempt to Oppose or prevent it by any measures in the House. And the people are every day growing more unanimous in the Same Wishes.
Mr. Croghan tomorrow Set of[f] for Carlisle on his way to the Illinois Country, to take possession thereof In behalf of the Crown, and Expects to Complete his Design by the month of May, he is to be attended by another Gentleman, an Officer of the Army and 100 of the Troops from Fort Pitt. But before he departs from that Place he proposes to obtain Hostages from the Delawares and Shawanese for his safe passage through their Country and his return. In Short the precautions he intends to take shoud he Succeed in them renders it very probable he will meet with success, and do that at a trifling Expence which has Cost the Crown and this Province [as] I am informed near half a Million.
Your Family were well a few hou[rs ago] as was the Governor your Son who left My House this Morning. But I conclude they will write. I am Dear Sir Your Affectionate humble Servant
Jos. Galloway
 
Addressed: To / Benjamin Franklin Esquire / Deputy Post Master general / of No. America in / Craven Street / London / Per Packet
Endorsed: Mr. Galloway Jan: 23. 1765
